Citation Nr: 0405521	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  94-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to October 30, 1996, 
for a grant of entitlement to service connection for post-
traumatic stress disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 



INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1985.

In June 2002, the Board of Veterans' Appeals (Board) 
dismissed the veteran's claims of entitlement to service 
connection for Meniere's disease and post-traumatic 
cervical/thoracolumbar strain/sprain, and an increased rating 
for postoperative residuals of inguinal herniae.  Further, 
the Board denied a claim to reopen for entitlement to service 
connection for a left shoulder disorder, but found that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for hypertension.  
Additionally, the Board denied claims of entitlement to 
earlier effective dates for entitlement to service connection 
for post-traumatic stress disorder (PTSD) and a total rating 
for compensation based on individual unemployability.  All 
remaining appellate issues were remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, for additional evidentiary and procedural 
development.  

An appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), in part, as to the Board's denial in 
June 2002 of an earlier effective date for service connection 
for PTSD, and three of the issues remanded by the Board to 
the RO.  The Court in its November 2003 order noted that it 
lacked jurisdiction as to the remanded issues, and that, as 
the veteran had not addressed any of the other issues upon 
which the Board acted, other than the earlier effective date 
matter involving PTSD, such were deemed to have been 
abandoned by the veteran.  As for the PTSD issue, the Court 
vacated the Board's June 2002 denial and remanded the matter 
to the Board for readjudication.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.  
Consistent with the instructions below, VA will notify the 
veteran of any further action that is required on his part.



REMAND

In a January 2001 rating decision VA established entitlement 
to service connection for PTSD, effective from October 30, 
1996.  The effective date assigned was found by the RO to be 
the date of its receipt of the veteran's claim to reopen, 
noting that service connection for a psychiatric disorder was 
previously initially denied by VA in August 1994.  

Regarding the August 1994 denial, the Court in November 2003 
set forth the following:  

The veteran contends that the record reflects 
that he appealed the August 1994 RO decision.  
See R. at 3015, 3017, 3023.  The Court agrees 
with the veteran.  The Court has reviewed the 
Board decision and the Board's failure to discuss 
the above documents which appear to indicate that 
the veteran was expressing disagreement with the 
denial of a claim for a nervous condition....

In light of the Court's conclusion, and given that their 
conclusion is now the law of this case, Chisem v. Gober, 10 
Vet. App. 527, 527-28 (1997), there is found to be a pending, 
unadjudicated claim received by VA on October 8, 1993, of 
entitlement to service connection for a psychiatric disorder.  
The existence of such claim, which would arguably encompass a 
claim of entitlement to service connection for PTSD, is not 
affected by any finality attaching to the intervening rating 
action of the RO in August 1997 in which a claim to reopen 
the issue of entitlement to service connection for depression 
was denied.  

While it is known that the date of receipt of the veteran's 
claim for service connection for a psychiatric disorder is 
October 8, 1993, the date entitlement arose for service 
connection for PTSD remains unclear.  In this regard, 
available data shows that VA did not diagnose PTSD until a 
January 2001 VA psychiatric examination.  Since, July 2001, 
however, the veteran received treatment for PTSD from Stephen 
A, Campbell, M.S., a mental health counselor (not a 
psychologist or physician).  Notably, Mr. Campbell indicated 
in an April 2002 statement that the veteran's PTSD had been 
present since 1985.  Hence, further medical input is deemed 
advisable for clarification of the date of onset of the 
veteran's PTSD.  

As well, it is evident that additional evidence was submitted 
to the Board in January 2004 by the veteran and RO, without a 
waiver of initial RO consideration.  Further actions are 
therefore required in order to permit the RO to consider such 
evidence in the context of the earlier effective date matter 
herein at issue.

Lastly, additional efforts to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) and, in particular, the VA's 
enhanced duties to assist in obtaining evidence and to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, are necessary.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
respect, there now appears to be less than full compliance 
with the chronological steps set forth in the plain language 
of 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 
(2003), as to the notice provided for the claim of 
entitlement to service connection for PTSD, which ultimately 
led to the denial of the claim for an earlier effective date 
for service connection for PTSD.  The inadequacy of the 
notice provided renders inapplicable any application of 
VAOPGCPREC 08-03 (Dec. 22, 2003).

Finally, as noted in June 2002, VA is required by law to 
review all of the evidence of record before rendering a 
decision in a claim.  The Board finds, however, that the 
efficient review of the evidence in this case, which now 
measures 3600 cubic inches in volume, has been grossly 
impaired by the veteran's repeated submission of literally 
hundreds of duplicate copies of previously submitted 
evidence.  Duplicate records are unnecessary, and the 
appellant's repeated submission of duplicate records over the 
years has caused untold delays to the amount of time 
necessary to review his claims.  At a time when VA resources 
are increasingly finite, the veteran's repeated submission of 
duplicate records, as well as his almost daily phone calls to 
check on the status of his case are an abuse of the VA claims 
system.  Accordingly, in order to assist in the timely 
adjudication of his remaining claims, the veteran should meet 
with a Veterans Service Officer as outlined below to remove 
any duplicate records from his file, and then afford the RO a 
reasonable period of time, without interruption, to conduct 
the development ordered in this Remand.  While the Board is 
empathetic to the veteran's desire to have his claims 
promptly adjudicated, his repeated submission of duplicate 
evidence, and his repeated phone calls to check on the status 
of the claims retard timely and efficient adjudication.

Accordingly, in addition to the remand instructions set forth 
in June 2002, this matter is REMANDED to the RO for the 
following actions:


1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his claim of 
entitlement to an earlier effective for a 
grant of entitlement to service 
connection for PTSD, what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  The RO should 
also advise the veteran to submit all 
NONDUPLICATIVE and pertinent evidence 
held in his possession.  Finally, the RO 
must address whether the veteran has been 
prejudiced by VA's issuance of this 
notice outside the chronological sequence 
set forth in 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159.

2.  The RO should advise the veteran in 
writing of the need for him to specify 
what VA and non-VA sources have evaluated 
and/or treated him since October 1993 for 
PTSD related to his military service.  
Upon receipt of such information, the RO 
should initiate contact with the noted VA 
and non-VA sources for the purpose of 
obtaining any and all records of 
examination or treatment involving the 
veteran's PTSD, which are not already on 
file.  Among such records should be those 
compiled since July 2001 at Southern 
Psychiatry & Psychology Associates, 425 
West Third Avenue, Suite 420, Albany, 
Georgia 31701.  Once obtained, such 
records must then be added to the claims 
folder.  

3.  The RO should attempt to obtain from 
the appropriate source a complete set of 
the veteran's service personnel records, 
including all pertinent records relating 
to those investigations and proceedings 
undertaken in connection with 
disciplinary actions initiated against 
him by the service department.  

4.  The RO should obtain from the Social 
Security Administration (SSA) any and all 
records utilized by that agency in 
connection with any claim for and/or 
receipt of SSA disability benefits by the 
veteran.  Once obtained, NONDUPLICATIVE 
records must then be added to the claims 
folder.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purpose of determining the date of 
onset of PTSD.  The claims folders in 
their entirety must be made available to 
the examiner for review and such examiner 
must reference in his/her report whether 
in fact the claims folders were reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

A professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to the question of the 
date of onset of the veteran's PTSD.  
Whether the examiner agrees or disagrees 
with the April 2002 assessment of S. A. 
Campbell, M.S., as to the existence of 
PTSD since 1985, should be fully 
addressed.

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

7.  Only after completion of the 
foregoing and only after any questionable 
documents have been authenticated, the RO 
should assign a Veterans Service Officer 
to meet with the veteran to remove any 
duplicate records from the claims 
folders.  Any duplicate records located 
in any file are to be returned to the 
veteran.  The veteran should then sign a 
statement indicating that any records 
removed from the claims folders and 
returned to his possession are duplicates 
of evidence already of record.  The 
Veterans Service Officer should witness 
the veteran's signature, and control and 
coordinate the removal of any duplicate 
evidence.

8.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to an 
effective date earlier than October 30, 
1996, for entitlement to service 
connection for PTSD, on the basis of all 
the evidence on file, inclusive of that 
submitted to the Board in January 2004, 
and all governing legal authority, 
including the VCAA.  If the benefit 
sought on appeal remains denied, the 
veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


